     Case 1:19-cv-01329-EAW-LGF Document 24 Filed 09/21/21 Page 1 of 16




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

ELIZABETH G. QUATTRONE,

                    Plaintiff,                        DECISION AND ORDER

             v.                                       1:19-CV-01329 EAW

ERIE 2 CHAUTAUQUA-CATTARAUGUS
BOARD OF COOPERATIVE
EDUCATIONAL SERVICES, BOARD
MEMBERS RONALD CATALANO,
NANCY RENCKENS, THOMAS DEJOE,
LINDA HOFFMAN, ANITA RAY,
CHRISTINE SCHNARS, DWIGHT EAGAN,
GREGORY COLE, ROBERT CARPENTER,
SYLVESTER CLEARY, DAVID LOWREY,
NANCY STOCK, AND RICHARD VOGAN
IN THEIR PERSONAL AND OFFICIAL
CAPACITIES,

                 Defendants.
___________________________________

                                  INTRODUCTION

      Pro se plaintiff1 Elizabeth G. Quattrone (“Plaintiff”) brings this action against

defendants Erie 2 Chautauqua-Cattaraugus Board of Cooperative Educational Services

(“BOCES”) and its Board members Ronald Catalano, Nancy Renckens, Thomas DeJoe,

Linda Hoffman, Anita Ray, Christine Schnars, Dwight Eagan, Gregory Cole, Robert

Carpenter, Sylvester Cleary, David Lowrey, Nancy Stock, and Richard Vogan (collectively


1
       Plaintiff was originally represented by counsel. Counsel withdrew after the close
of discovery and the filing of Defendants’ motion for summary judgment. (See Dkt. 20).
Plaintiff filed her cross-motion for summary judgment and opposition to Defendants’
motion pro se.
                                         -1-
     Case 1:19-cv-01329-EAW-LGF Document 24 Filed 09/21/21 Page 2 of 16




“Defendants”), alleging various claims regarding the termination of her employment by

BOCES. (See Dkt. 1-1). Currently pending before the Court are cross-motions for

summary judgment filed by Defendants and Plaintiff. (Dkt. 16; Dkt. 21). For the reasons

set forth below, the Court grants Defendants’ motion for summary judgment and denies

Plaintiff’s motion for summary judgment with respect to Plaintiff’s federal claims and

remands Plaintiff’s remaining state claims to state court.

                                     BACKGROUND

I.     Factual Background

       The following facts are taken from Defendants’ Statement of Undisputed Facts

(Dkt. 16-1), Plaintiff’s Statement of Undisputed Material Facts and Response to

Defendants’ Statement of Undisputed Material Facts (Dkt. 21 at 44-66), Defendants’ Local

Rule 56(a)(2) Counterstatement of Undisputed Material Facts (Dkt. 22), and the exhibits

submitted by the parties. Unless otherwise noted, the facts set forth below are undisputed.

       Plaintiff was employed by BOCES as a tenured elementary education teacher for

nearly twenty years and had “an excellent work history.” (Dkt. 21 at 45; Dkt. 22 at 2). On

July 1, 2003, BOCES abolished Plaintiff’s teaching position and discontinued her services

due to a lack of work in the elementary tenure area. (Dkt. 21 at 45; Dkt. 22 at 2). BOCES

placed Plaintiff’s name on the preferred eligible list for reinstatement by seniority,

consistent with the New York Education Law. (Dkt. 21 at 45; Dkt. 22 at 2). BOCES

reinstated Plaintiff by seniority on the preferred list during the summer of 2003, but

discontinued Plaintiff’s services again in 2004, placing her name back on the preferred list.

(Dkt. 21 at 45; Dkt. 22 at 2).

                                            -2-
     Case 1:19-cv-01329-EAW-LGF Document 24 Filed 09/21/21 Page 3 of 16




       Plaintiff maintains that beginning in 2005, BOCES reestablished positions in the

elementary tenure area, under the alternative job title of “Family Literacy Educator.” (Dkt.

21 at 45-46). Plaintiff further asserts that BOCES “falsely posted the . . . vacancies on its

public website as a temporary adult program position. . . .” (Id.). BOCES acknowledges

that these positions were in the same tenure area but contends that they were not

“reestablished.”    (Dkt. 22 at 2).      BOCES further disputes that the job postings

misrepresented the nature of the positions. (Id. at 3-4).

       Plaintiff claims that for the 2005-2006 and 2006-2007 school years, BOCES hired

Robin Nielsen Brown (“Nielsen Brown”) and Pamela Belling (“Belling”) to fill the Family

Literacy Educator positions using “illegal temporary appointment[s].” (Dkt. 21 at 46).

BOCES disputes that these positions were comparable to Plaintiff’s former position and

that she was entitled to fill the vacancies. (Dkt. 22 at 6-7).

       In May of 2007, Plaintiff learned that BOCES was employing elementary teachers

in a preschool program and made an inquiry regarding her state law rights to those

positions. (Dkt. 21 at 47; Dkt. 22 at 2). On September 4, 2007, BOCES, through its

Assistant Superintendent Colleen Taggerty, acknowledged that it had been operating an

elementary preschool program taught by temporary workers. (Dkt. 21 at 47; Dkt. 22 at 2).

       Plaintiff demanded reinstatement in late 2007. (Dkt 21 at 47; Dkt. 22 at 2). On

October 22, 2007, BOCES’ District Superintendent Robert Guiffreda acknowledged that

BOCES had made temporary appointments to fill vacancies in Plaintiff’s tenure area under

the job title Family Literacy Educator and that the BOCES Board had voted to hire

temporary Nielsen Brown to fill a preschool teacher vacancy. (Dkt. 21 at 47; Dkt. 22 at 2).

                                             -3-
     Case 1:19-cv-01329-EAW-LGF Document 24 Filed 09/21/21 Page 4 of 16




          In November of 2007, Plaintiff was recalled to the preschool vacancy. (Dkt. 21 at

47). Plaintiff claims that BOCES acted in “utter disregard for the strict procedural

mandates of the New York Education Law and the statewide tenure system” by requiring

her, as a condition of accepting this position, to agree not to initiate legal action against

BOCES and its Board members, employees, and attorneys. (Id. at 47-48). Plaintiff

characterizes this request as a “quid pro quo deal to exchange the preschool vacancy for a

waiver and release” and a “threat[] to deprive her of state law employment rights unless

she agreed not to exercise her protected right to take any type of legal action in the future[.]”

(Dkt. 21 at 49). BOCES concedes that Plaintiff was asked to agree to enter into a waiver

and release as a condition of accepting the preschool vacancy but denies that such action

was improper or a violation of law. (Dkt. 22 at 10-11). Plaintiff declined to enter into the

requested waiver and release. (Dkt. 21 at 49; see also Dkt. 16 at 34). A second recall

letter for a preschool vacancy was sent to Plaintiff in December of 2007; Plaintiff also did

not accept this offer. (See Dkt. 16-3 at 34-36). On June 6, 2008, BOCES issued another

letter recalling Plaintiff to a preschool vacancy. (Dkt. 21 at 50; Dkt. 22 at 20). Plaintiff

did not accept this offer. (See Dkt. 16-3 at 35-36).

          Plaintiff claims that in June of 2009, the BOCES Board voted to cut preschool

teacher services for the 2009-2010 school year, but then rescinded that vote and recalled

Pamela Belling in July of 2009. (Dkt. 21 at 50). Plaintiff further claims that BOCES

permanently removed her name from the preferred eligible list on July 1, 2011. (Dkt. 21

at 56).



                                              -4-
      Case 1:19-cv-01329-EAW-LGF Document 24 Filed 09/21/21 Page 5 of 16




II.    Prior Administrative Proceedings and Litigation

       Plaintiff filed a petition with the New York State Department of Education

(“NYSDOE”) in September of 2003, claiming that she was entitled to reinstatement to a

position in her tenure area under the New York Education Law. (Dkt. 16-10). On

November 4, 2004, the Commissioner of the NYSDOE entered a decision rejecting

Plaintiff’s claims. (Dkt. 16-12). This finding was affirmed by the New York State

Supreme Court, Albany County, and by the New York State Supreme Court, Appellate

Division, Third Department. (Dkt. 16-14; Dkt. 16-15).

       In January of 2008, Plaintiff filed a charge of discrimination with the Equal

Employment Opportunity Commission (“EEOC”). (Dkt. 21 at 50; Dkt. 22 at 17-18). Then,

on May 29, 2008, Plaintiff commenced an action in this District. See Quattrone v. Erie 2

Chautauqua-Cattaraugus Bd. of Co-op. Educ. Servs., No. 08-CV-367-JTC, 2011 WL

4899991, at *1 (W.D.N.Y. Oct. 13, 2011) (“Quattrone I”), aff’d, 503 F. App’x 12 (2d Cir.

2012). Plaintiff amended her complaint in Quattrone I on January 27, 2011, to assert state

law claims. (Dkt. 21 at 51; Dkt. 22 at 2).

       On October 13, 2011, the Hon. John T. Curtin, United States District Judge, entered

a decision and order granting summary judgment to the defendants in Quattrone I on

numerous claims asserted by Plaintiff. 2011 WL 4899991, at *1. In particular, Judge

Curtin found the following: (1) Plaintiff’s state law claims regarding her placement on the

preferred eligibility list were barred by collateral estoppel; (2) Plaintiff’s claims of

discrimination in violation of the Age Discrimination in Employment Act (the “ADEA”)

and the New York State Human Rights Law failed as a matter of law because Plaintiff

                                             -5-
     Case 1:19-cv-01329-EAW-LGF Document 24 Filed 09/21/21 Page 6 of 16




could not establish that she experienced an adverse employment action at the hands of the

defendants; (3) Plaintiff’s claims of retaliation under the ADEA failed as a matter of law

because Plaintiff “failed to come forward with evidence sufficient to establish a causal

connection between the exercise of (or refusal to waive) her ADEA rights and any adverse

employment action resulting from a failure on the part of Erie 2 BOCES to reinstate her to

a teaching position for which she was qualified”; (4) Plaintiff’s claims under 42 U.S.C.

§ 1983 for “deprivation of a constitutionally protected property interest without due

process in violation of the Fourteenth Amendment, and retaliation for expressing matters

of public concern in violation of the First Amendment” failed as a matter of law because

Plaintiff “was afforded a full and fair opportunity for administrative review of her assertion

of tenure rights by the Commissioner of Education, pursuant to the procedures authorized

by state education law, and state court judicial review of the administrative ruling” and

because there was “no evidence to suggest that the matters addressed by plaintiff in her

administrative and Article 78 proceedings, or in her discussions with the union, touched

upon matters other than her personal tenure rights as a BOCES employee whose position

was discontinued due to the component school districts’ withdrawal from the BOCES

program she serviced”; and (5) Plaintiff’s claim for breach of her collective bargaining

agreement failed as a matter of law because “the court’s review of the record on summary

judgment reveals that plaintiff’s union representatives vigorously advocated on her behalf

in reaching a favorable resolution with BOCES regarding an offer of a position in the UPK

program. Plaintiff declined the offer, even when made without any waiver and release

conditions, and elected not to pursue a grievance under the [collective bargaining

                                            -6-
       Case 1:19-cv-01329-EAW-LGF Document 24 Filed 09/21/21 Page 7 of 16




agreement].” Id. at *6-14. Having granted the defendants summary judgment on all the

claims over which the court had original jurisdiction, Judge Curtin then declined to exercise

supplemental jurisdiction over Plaintiff’s remaining state law claims. Id. at *15. On

November 15, 2012, the Court of Appeals for the Second Circuit entered a summary order

affirming Judge Curtin’s decision. Quattrone v. Erie 2 Chautauqua Cattaraugus Bd. of

Co-op. Educ. Servs., 503 F. App’x 12 (2d Cir. 2012).

        Plaintiff commenced a state court proceeding on April 2, 2012, asserting violations

of the New York Education Law and fraudulent misrepresentation. (Dkt. 16-2 at ¶ 34).

This action was ultimately dismissed based on the doctrine of primary jurisdiction, because

the trial court concluded that the issues presented were “for the Commissioner of Education

to resolve.” (Dkt. 16-26 at 3). The New York Supreme Court, Appellate Division, Fourth

Department affirmed the dismissal on March 24, 2017. (Id. at 1-4).

        On April 17, 2017, Plaintiff filed a petition with the NYSDOE alleging violations

of the New York Education Law. (Dkt 16-27). On March 19, 2019, the Commissioner of

the NYSDOE entered a decision dismissing the petition on the basis that Plaintiff had “not

met her burden of proving that 50 percent or more of the duties of the two family literacy

educator positions in the 2006-2007 school year were similar to those of her former

position as teacher of gifted and talented education.” (Dkt. 16-28 at 9).

III.    Procedural Background

        Plaintiff commenced the instant action in New York State Supreme Court,

Chautauqua County. (Dkt. 1). The matter was removed to this Court on September 27,

2019. (Id.).

                                            -7-
     Case 1:19-cv-01329-EAW-LGF Document 24 Filed 09/21/21 Page 8 of 16




       Discovery closed on July 6, 2020. (Dkt. 8). Defendants filed the instant motion for

summary judgment on January 29, 2021. (Dkt. 16). Plaintiff filed her cross-motion for

summary judgment and opposition to Defendants’ motion on February 24, 2021. (Dkt.

21). Defendants filed their reply in further support of their motion and their opposition to

Plaintiff’s cross-motion on March 19, 2021. (Dkt. 22). Plaintiff filed her reply in further

support of her cross-motion for summary judgment on March 25, 2021. (Dkt. 23).

                                      DISCUSSION

I.     Legal Standard

       Rule 56 of the Federal Rules of Civil Procedure provides that summary judgment

should be granted if the moving party establishes “that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). The Court should grant summary judgment if, after considering the evidence in

the light most favorable to the nonmoving party, the Court finds that no rational jury could

find in favor of that party. Scott v. Harris, 550 U.S. 372, 380 (2007) (citing Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986)).

       “The moving party bears the burden of showing the absence of a genuine dispute as

to any material fact. . . .” Crawford v. Franklin Credit Mgmt. Corp., 758 F.3d 473, 486

(2d Cir. 2014). “Where the non-moving party will bear the burden of proof at trial, the

party moving for summary judgment may meet its burden by showing the evidentiary

materials of record, if reduced to admissible evidence, would be insufficient to carry the

non-movant’s burden of proof at trial.” Johnson v. Xerox Corp., 838 F. Supp. 2d 99, 103

(W.D.N.Y. 2011) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986)). Once the

                                           -8-
      Case 1:19-cv-01329-EAW-LGF Document 24 Filed 09/21/21 Page 9 of 16




moving party has met its burden, the opposing party “must do more than simply show that

there is some metaphysical doubt as to the material facts, and may not rely on conclusory

allegations or unsubstantiated speculation.” Robinson v. Concentra Health Servs., Inc.,

781 F.3d 42, 44 (2d Cir. 2015) (quoting Brown v. Eli Lilly & Co., 654 F.3d 347, 358 (2d

Cir. 2011)).   Specifically, the non-moving party “must come forward with specific

evidence demonstrating the existence of a genuine dispute of material fact.” Brown, 654

F.3d at 358. Indeed, “the mere existence of some alleged factual dispute between the

parties will not defeat an otherwise properly supported motion for summary judgment; the

requirement is that there be no genuine issue of material fact.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 247-48 (1986).

II.    Plaintiff’s Federal Claims are Barred by the Doctrine of Res Judicata

       Plaintiff asserts the following claims in this action: (1) violation of Plaintiff’s First

and Fourteenth Amendment rights under § 1983; (2) violations of the New York State

Constitution; (3) violations of the New York Education Law; (4) a claim that BOCES

caused Plaintiff “grave harm” by threatening her tenure benefits in the event she took

further legal action; (5) fraudulent misrepresentation; (6) “malice” causing “grave harm”;

(7) breach of fiduciary duty; and (8) failure to perform a continuing duty. (Dkt. 1-2 at 28-

32). Defendants seek summary judgment on numerous grounds: (1) Plaintiff’s federal

claims are barred by the doctrine of collateral estoppel/issue preclusion; (2) Plaintiff’s

federal claims are barred by the doctrine of res judicata/claim preclusion; (3) no rational

jury could find in Plaintiff’s favor on any of her claims based on the evidence of record;

and (4) the individual defendants are entitled to qualified immunity. (Dkt. 16-30). The

                                             -9-
     Case 1:19-cv-01329-EAW-LGF Document 24 Filed 09/21/21 Page 10 of 16




Court agrees with Defendants that Plaintiff’s federal claims are barred by the doctrine of

res judicata, for the reasons that follow.

       “The doctrine of res judicata, or claim preclusion, holds that ‘a final judgment on

the merits of an action precludes the parties or their privies from relitigating issues that

were or could have been raised in that action.’” Monahan v. New York City Dep’t of Corr.,

214 F.3d 275, 284 (2d Cir. 2000) (quoting Allen v. McCurry, 449 U.S. 90, 94 (1980)).

“[R]es judicata is an affirmative defense that should be raised in the defendant’s answer[.]”

Monahan v. New York City Dep’t of Corr., 214 F.3d 275, 283 (2d Cir. 2000)2. “To prove

the affirmative defense a party must show that (1) the previous action involved an

adjudication on the merits; (2) the previous action involved the plaintiffs or those in privity

with them; (3) the claims asserted in the subsequent action were, or could have been, raised

in the prior action.” Id. at 285.

       Here, there can be no question that the first two elements of a res judicata affirmative

defense are satisfied with respect to Plaintiff’s federal claims. First, Judge Curtin’s grant

of summary judgment to the defendants in Quattrone I was an adjudication on the merits

with respect to the § 1983 claims set forth therein. See Yan Won Liao v. Holder, 691 F.

Supp. 2d 344, 352 n.9 (E.D.N.Y. 2010) (“Summary judgment dismissal is considered a

decision on the merits for res judicata purposes.”).

       Second, Plaintiff was also the plaintiff in Quattrone I, and BOCES and several of

the individual Board member defendants were defendants therein. As to the individual


2
       Defendants appropriately asserted the affirmative defenses of res judicata and
collateral estoppel in their Answer. (Dkt. 4 at ¶ 207).
                                             - 10 -
     Case 1:19-cv-01329-EAW-LGF Document 24 Filed 09/21/21 Page 11 of 16




Board member defendants who were not named as defendants in Quattrone I, “[i]t is well

settled in this circuit that literal privity is not a requirement for res judicata to apply.”

Monahan, 214 F.3d at 285. Instead, “[p]rivity exists when the interests of a nonparty were

adequately represented in the initial action.” Kraus USA, Inc. v. Magarik, No. 17 CIV.

6541 (ER), 2019 WL 4744772, at *4 (S.D.N.Y. Sept. 30, 2019). “[A]n employer-employee

or agent-principle relationship will provide the necessary privity for claim preclusion with

respect to matters within the scope of the relationship, no matter which party is first sued.”

Tibbetts v. Stempel, 354 F. Supp. 2d 137, 148 (D. Conn. 2005), aff’d sub nom. Tibbetts v.

Levin, 288 F. App’x 743 (2d Cir. 2008). Here, Plaintiff’s claims against the individual

Board member defendants relate to actions taken in their roles as members of BOCES’

Board. They are therefore in privity with BOCES for purposes of the res judicata analysis.

See id. (finding individual members of university board were in privity with the university

for purposes of res judicata inquiry because “although [the plaintiff had] sued them in both

their individual and official capacities, his allegations relate[d] solely to their actions as

official representatives or agents of” the university); see also Cameron v. Church, 253 F.

Supp. 2d 611, 623 (S.D.N.Y. 2003) (“Res judicata operates to preclude claims, rather than

particular configurations of parties; [a plaintiff’s] addition of new defendants, in the context

of allegations of their involvement in the series of alleged deprivations, does not entitle

him to revive the previously dismissed claims.”).

       As to the third element of the res judicata analysis, in this case, reading the

complaint liberally, Plaintiff has asserted a First Amendment retaliation claim, a First

Amendment denial of access to the courts claim, and a Fourteenth Amendment equal

                                             - 11 -
     Case 1:19-cv-01329-EAW-LGF Document 24 Filed 09/21/21 Page 12 of 16




protection claim.     As to Plaintiff’s First Amendment retaliation claim, Judge Curtin

expressly found in Quattrone I that no reasonable jury could find in Plaintiff’s favor on

such a cause of action. 2011 WL 4899991, at *13 (“[T]he court finds that plaintiff has

failed to establish a prima facie case of First Amendment retaliation. Accordingly, no

reasonable jury could find in plaintiff’s favor on any of her claims for deprivation of

constitutional rights actionable under 42 U.S.C. § 1983[.]”). Plaintiff is thus barred from

pursuing such a claim in this action.

       With respect to Plaintiff’s First Amendment denial of access to courts claim and her

Fourteenth Amendment equal protection claim, Plaintiff could have asserted these claims

in Quattrone I. Both of these claims arise out of the same conduct that gave rise to

Plaintiff’s First Amendment retaliation claim—namely the termination of her employment

and failure to reinstate her to the vacancies she believes she was entitled to by state law, as

well as the request that she sign a waiver and release. “Res judicata . . . precludes a litigant

from advancing in a new action all claims or defenses that were or could have been raised

in a prior proceeding in which the same parties or their privies were involved and that

resulted in a judgment on the merits.” In re PCH Assocs., 949 F.2d 585, 594 (2d Cir. 1991)

(emphasis added); see also Murphy v. Gallagher, 761 F.2d 878, 879 (2d Cir. 1985) (res

judicata “prevents litigation of a matter that could have been raised and decided in a

previous suit, whether or not it was raised”). In other words, “whatever legal theory is

advanced, when the factual predicate upon which claims are based are substantially

identical, the claims are deemed to be duplicative for purposes of res judicata.” Berlitz

Sch. of Languages of Am., Inc. v. Everest House, 619 F.2d 211, 215 (2d Cir. 1980). In this

                                             - 12 -
       Case 1:19-cv-01329-EAW-LGF Document 24 Filed 09/21/21 Page 13 of 16




case, because the factual predicate for Plaintiff’s newly asserted § 1983 claims is the same

as the factual predicate for the § 1983 claims considered and dismissed by Judge Curtin,

the third element of a res judicata affirmative defense is satisfied.

        Plaintiff suggests that res judicata should not apply here because Defendants

engaged in “subsequent acts of misconduct” after Quattrone I was decided. (Dkt. 21 at

29). However, the list of “misconduct” that Plaintiff identifies is the same alleged

“misconduct” that was at issue in the earlier action. (See id.). It is true that “[c]laims

arising subsequent to a prior action need not, and often perhaps could not, have been

brought in that prior action; accordingly, they are not barred by res judicata regardless of

whether they are premised on facts representing a continuance of the same course of

conduct[.]” Storey v. Cello Holdings, L.L.C., 347 F.3d 370, 383 (2d Cir. 2003) (quotation

omitted).   However, res judicata will still apply “where some of the facts on which a

subsequent action is based post-date the first action but do not amount to a new claim.” Id.

at 384. Here, the record before the Court contains no evidence that Defendants engaged in

conduct after entry of the decision in Quattrone I sufficient to support a new § 1983 claim.

Accordingly, the doctrine of res judicata applies, and Defendants are entitled to summary

judgment as to the federal claims asserted in this action. Plaintiff’s cross-motion for

summary judgment on these claims is denied.

III.    The Court Declines to Exercise Supplemental Jurisdiction Over Plaintiff’s
        State Law Claims

        Having determined that all of Plaintiff’s claims over which this Court has original

jurisdiction are barred by the doctrine of res judicata, the Court declines to exercise


                                            - 13 -
     Case 1:19-cv-01329-EAW-LGF Document 24 Filed 09/21/21 Page 14 of 16




supplemental jurisdiction over Plaintiff’s remaining claims, all of which involve issues of

state law that are better left to a state court.

       As an initial matter, the Court notes that Plaintiff argues that the Court does not have

supplemental jurisdiction over her state law claims. (See Dkt. 21 at 25-28). Plaintiff is

incorrect. Supplemental jurisdiction exists where “the federal claim and state claim . . .

stem from the same common nucleus of operative fact; in other words, they must be such

that the plaintiff would ordinarily be expected to try them all in one judicial proceeding.”

Montefiore Med. Ctr. v. Teamsters Loc. 272, 642 F.3d 321, 332 (2d Cir. 2011) (quotations

omitted). That standard is easily met here—all of Plaintiff’s state law and federal claims

arise out of the same set of facts regarding BOCES’ termination of her employment and

subsequent failure to reinstate her.

       However, “[a] district court may decline to exercise supplemental jurisdiction over

a claim under a number of circumstances, including where “the district court has dismissed

all claims over which it has original jurisdiction[.]” 28 U.S.C. § 1367(c)(3). “In general,

where the federal claims are dismissed before trial, the state claims should be dismissed as

well.” Delaney v. Bank of Am. Corp., 766 F.3d 163, 170 (2d Cir. 2014) (internal citations

and quotation marks omitted); see also Carnegie-Mellon University v. Cohill, 484 U.S.

343, 349-50, n.7 (1988) (“[I]n the usual case in which all federal-law claims are eliminated

before trial, the balance of factors to be considered under the pendent jurisdiction

doctrine—judicial economy, convenience, fairness, and comity—will point toward

declining to exercise jurisdiction over the remaining state-law claims.”). Further, “[i]n

situations where the removed federal claims have been dismissed, . . . concerns of comity

                                               - 14 -
      Case 1:19-cv-01329-EAW-LGF Document 24 Filed 09/21/21 Page 15 of 16




and of federalism encourage remanding to the state courts cases in which state court

adjudication can properly claim primacy of interest.” Sunnen v. New York State Dep’t of

Health, 544 F. App’x 15, 17 (2d Cir. 2013) (quotation and original alteration omitted).

        Here, the Court has eliminated, prior to trial, all the claims over which it has original

jurisdiction. Further, the remaining state law claims are more appropriately heard by a

state court, inasmuch as they involve quintessentially state questions, including whether

the state constitution has been violated.     Under these circumstances, the Court finds it

appropriate to decline to exercise supplemental jurisdiction and to remand Plaintiff’s state

law claims to the state court. The Court thus need not and does not reach the parties’

substantive arguments regarding these claims.

IV.    Defendants’ Procedurally Improper Request for Sanctions is Denied

       In their motion for summary judgment, Defendants ask the Court to impose

sanctions on Plaintiff for a purported violation of Federal Rule of Civil Procedure 11. (Dkt.

16-30 at 30-31). However, a motion for sanctions under Rule 11 “must be made separately

from any other motion[.]” Fed. R. Civ. P. 11(c)(2). Further, Rule 11 contains a “safe-

harbor provision” requiring a party seeking sanctions to provide the opposing party with

notice and an opportunity to correct the offending conduct. See Star Mark Mgmt., Inc. v.

Koon Chun Hing Kee Soy & Sauce Factory, Ltd., 682 F.3d 170, 175 (2d Cir. 2012). “The

safe-harbor provision is a strict procedural requirement.” Id.

       Here, Defendants did not file their Rule 11 request for sanctions as a separate

motion, nor have they demonstrated compliance with Rule 11’s safe-harbor provision.

Accordingly, Defendants’ request for sanctions is denied.

                                             - 15 -
    Case 1:19-cv-01329-EAW-LGF Document 24 Filed 09/21/21 Page 16 of 16




                                      CONCLUSION

         For the reasons set forth above, the Court grants Defendants’ motion to for summary

judgment (Dkt. 16) and denies Plaintiff’s cross-motion for summary judgment (Dkt. 21)

with respect to Plaintiff’s federal claims. The Court declines to exercise supplemental

jurisdiction over Plaintiff’s state law claims, and remands the matter to New York State

Supreme Court, Chautauqua County for consideration of the remaining claims. The Clerk

of Court is instructed to mail a certified copy of this Decision and Order, with a clear

reference to Supreme Court, Chautauqua County, Index No. EK12019000926, to the clerk

of the state court, and close the case. Defendants’ request for sanctions is denied.

         SO ORDERED.



                                                     ___________________________________
                                                     ELIZABETH A. WOLFORD
                                                     United States District Judge

Dated:         September 21, 2021
               Rochester, New York




                                            - 16 -
